DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 7/21/2021.  

Claims
Claims 1, 2, 6, 7, 10, 11, 16, 22, and 27 have been amended. 
Claims 4, 12, 14, 17, 18, 19, and 25 were previously cancelled.
Claims 1-3, 5-11, 13, 15, 16, 20-24, 26, and 27 are currently pending in the application. 

Information Disclosure Statement(s)
The Information Disclosure Statements (IDS) that were filed on 7/6/2021 and 11/11/2021 have been considered.


Response to Arguments

101
In response to the applicant’s arguments regarding the claims not being directed to an abstract idea, the examiner agrees.  The claims recite the use of a payment service system together with a mobile device of a user to increase the security of a payment transaction.  This is achieved by the payment service system sending a resource to the user's mobile device in which 
103
In response to the applicant’s arguments regarding Priebatsch and Graylin not disclosing “identifying, by the payment service system and based on the user information, an account of the user, a payment card linked to the account, and a device identifier of the mobile device of the user, the device identifier indicating that the user has associated the payment application on the mobile device of the user with the account of the user” and “determining, by the payment service system responsive to and based on identifying the account of the user and the device identifier of the mobile device of the user, to facilitate the transaction by interfacing with the payment application on the mobile device of the user”, the examiner respectfully disagrees.  Specifically the applicant argues that Priebatsch and Graylin do not disclose a device identifier that indicates that the user has associated the payment application on the mobile device of the user with the account of the user.  However Priebatsch in section [0027], [0029]-[0031], and Fig. 3 step 316 discloses that a user creates an account with the payment transaction server to enable the transaction server to facilitate secure payment transactions with a merchant.  The users account is stored in a database and includes login information, a unique identifier such as an email address, and at least one financial funding source.  Additionally, the mobile device/device ID on which the app is downloaded is linked to the consumer’s account.  When the user wishes to use the transaction server account to perform a transaction with a merchant, the merchant sends a request, that includes the unique identifier (e.g. email address), and the running the app enables the consumer to create an account with the server.  During account setup, the consumer provides log-in information, a unique identifier, and at least one financial funding source.  Additionally, the mobile device on which the app is downloaded is linked to the consumer's account".  Therefore Priebatsch discloses: a unique identifier (e.g. email address) is used to indicate that the user has associated the payment application on the mobile device of the user with the account of the user; and determining to facilitate the transaction by interfacing with the payment application on the mobile device of the user based on the identifying of the account and the unique identifier of the user.    
Priebatsch discloses that an email address is used to lookup the user’s account and a registered device ID.  However Priebatsch does not specifically disclose that the device ID is used to determine that the transaction should be facilitated by interfacing with the payment application on the mobile device of the user.  However Graylin in section [0097] discloses that a device identifier is used to associate a mobile device checkout application with a checkout server.  The device identifier is used by the checkout server to lookup the user's mobile device so that it can send a request to the user.  It would have been obvious to utilize the mobile device ID that is linked to the consumer’s account of Priebatsch to lookup the user’s mobile device (as disclosed by Graylin) so that the transaction server of Priebatsch knows where to send the authorization request.  Note: although Priebatsch implies that the mobile device ID that is linked to the consumer’s account is used to route the authorization request to the user, it doesn’t 
112
The previous 112 rejections are withdrawn due to the claim amendments.  
Objections
The previous objections are withdrawn due to the claim amendments.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9 and 11, 13, 15, 16, and 20-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140351126 A1 (“Priebatsch”) and US 20140249948 A1 (“Graylin”) and US 20120191569 A1 (“Shah”).

Per claims 1, 11, and 16, Priebatsch discloses:
receiving, by the payment service system (e.g. transaction server) associated with the payment service from a third-party merchant system (e.g. merchant system) associated with a (e.g. online shopping website) executing on the mobile device (e.g. consumer device or mobile device) of the user, a payment request for a transaction between the user and a third-party merchant (e.g. merchant), wherein the payment request originates from the [merchant application] (e.g. online shopping website) executing on the mobile device (e.g. consumer mobile device) of the user and includes user information (e.g. account identifier) and a payment amount (e.g. transaction details) (Section [0018], [0024]-[0025], [0027], [0029]-[0033]);
in response to receiving the payment request: identifying, by the payment service system (e.g. transaction server) and based on the user information (e.g. unique identifier/email address), an account (e.g. account) of the user, a payment card linked to the account (e.g. financial funding source), and a device identifier (e.g. mobile device/device id) of the mobile device of the user, the device identifier indicating that the user has associated the payment application on the mobile device of the user with the account of the user (e.g. the mobile device on which the app is downloaded is linked to the consumer’s account) ( (Section [0027], [0029]-[0031], and Fig. 3 step 316);
transmitting, by the payment service system, a signal (e.g. push notification)… to the mobile device of the user (Section [0030] and [0033]);
displaying, by the payment application executing on the mobile device of the user and upon receiving the signal, an indicator (e.g. dialog) requesting the user to authorize payment for the transaction using the identified payment card linked to the account of the user (e.g. touching an approval button displayed on the device) (Section [0029]-[0033]);  
receiving, by the payment application, an indication of authorization for the payment for the transaction through interaction of the user with a user interface of the payment application (e.g. touching an “approval” button displayed on the device) (Section [0030] and [0033]);
sending, by the payment application, an authorization message for the transaction to the payment service system (e.g. confirms over the second communication channel the consumer’s selection of the approval button as well as information authenticating the phone with the transaction server) (Section [0033]);
receiving, by the payment service system (e.g. transaction server), the authorization message for the transaction from the payment application executing on the mobile device of the user (e.g. confirms over the second communication channel the consumer’s selection of the approval button as well as information authenticating the phone with the transaction server) (Section [0033]);
in response to receiving the authorization message (e.g. approval) for the transaction from the mobile device (e.g. consumer device or mobile device) of the user, processing, by the payment service system, a payment from the user to the third-party merchant (e.g. merchant system) using the identified payment card (Section [0033]-[0034] and Figs. 4A and 4B).

Although Priebatsch discloses a payment service system that sends a push notification to a mobile application that is linked to a consumer payment account, which then causes the payment application to display a dialog prompt on the user interface for transaction approval, Priebatsch does not specifically disclose determining, by the payment service system responsive to and based on identifying the account of the user and the device identifier of the mobile device of the user, to facilitate the transaction by interfacing with the payment application on the mobile device of the user; generating, by the payment service system, a resource configured to cause the payment application to execute on the mobile device of the user upon receipt by the mobile device of the user.  However Graylin, in analogous art of payment authorization, discloses:
determining, by the payment service system responsive to and based on identifying the account of the user and the device identifier of the mobile device of the user (e.g. phone number or device identifier), to facilitate the transaction (e.g. the checkout server may look up the user’s mobile communication device phone number or device identifier and send a push notification or SMS to the user’s registered mobile communication device) by interfacing with the payment application (e.g. checkout application) on the mobile device (e.g. mobile communication device) of the user (Section [0097]); 
generating, by the payment service system, a resource (e.g. push notification) configured to cause the payment application (e.g. checkout application) to execute (e.g. launch) on the mobile device (e.g. mobile communication device) of the user upon receipt by the mobile device of the user (Section [0097]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the push notification payment confirmation of Priebatsch to include the determination to send the push notification to the user account based on identifying the account of the user using a device identifier, as taught by Graylin, in order to provide a more seamless experience for the user. 

Although Priebatsch/Graylin discloses a payment service system that receives a payment request from a merchant when the user is making a purchase from an online shopping website, Priebatsch/Graylin does not specifically disclose that the online shopping website is associated …[merchant application executing on a mobile device] (e.g. merchant app or browser)… (Section [0015] and Fig. 1).  
One of ordinary skill in the art knows that you can use a merchant mobile app or a mobile browser to shop online.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the merchant application of Shah for the web browser of Priebatsch.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Per claim 2, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Priebatsch further discloses:
receiving, by the payment application, the indication of authorization (e.g. consumers selection of approval button) for the payment for the transaction via interaction with the indicator (Section [0033]); 
upon receiving the authorization message for the transaction, transmitting, by the payment service system (e.g. transaction server), a payment authorization (e.g. approval) to a third-party server (e.g. merchant system) associated with the third-party merchant system (Section [0033]).  

Per claims 3 and 13, Priebatsch/Graylin/Shah discloses all of the limitations of claims 1 and 11 above.  Priebatsch further discloses:
wherein, after receiving the payment request, the payment service system (e.g. transaction server) causes the payment application (e.g. application) associated with the payment service to execute (e.g. display a dialog) on the mobile device (e.g. mobile device) of the user (Section [0030]-[0031]).  

Per claims 5, 15, and 20, Priebatsch/Graylin/Shah discloses all of the limitations of claims 1, 11, and 16 above.  Shah further discloses:
wherein, after sending the payment request, the merchant application (e.g. browser/merchant app) causes the payment application (e.g. mobile payment app) associated with the payment service to execute on the mobile device (Section [0020]-[0025]).  
Note: the limitation “wherein, after sending the payment request, the merchant application causes the payment application associated with the payment service to operate on the mobile device” does not distinguish over the prior art because it is describing steps/functions of the merchant application.  The steps/functions of the merchant application are outside the scope of the claims which are directed to the steps/functions of the payment service system and payment application.    

Per claim 6, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Priebatsch further discloses:
wherein the indicator requesting the user to authorize payment for the transaction comprises a notification (e.g. push notification) of a message from the payment service (e.g. transaction server) to the user requesting authorization (e.g. approve/deny) of the transaction (Section [0030] and [0033]).  

Per claim 7, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Priebatsch further discloses:
wherein the indicator requesting the user to authorize payment for the transaction comprises a notification (e.g. push notification) from the payment application (e.g. application) executing on the mobile device (e.g. mobile device) of the user requesting authorization of the transaction (Section [0030] and [0033]). 
	
Per claim 8, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Shah further discloses:
wherein the merchant application executing n the mobile device of the user comprises a web browser (e.g. browser app) on the mobile device (e.g. user device) providing a website (e.g. merchants website) associated with the third-party merchant (Section [0015], [0017], [0027], and Fig. 1). 

Per claim 9, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Shah further discloses:
wherein the merchant application executing on the mobile device of the user is a native application (e.g. merchant app) executing on the mobile device (e.g. user’s mobile device) (Section [0015] and Fig. 1). 
	Note: the limitation “wherein the merchant application executing on the mobile device of the user is a native application executing on the mobile device” does not distinguish over the 

Per claim 21, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Priebatsch further discloses:
wherein the resource configured to cause the payment application to execute on the mobile device of the user is a message for the payment application, a token associated with the payment request, an instruction for a push notification (e.g. push notification) by the payment application (e.g. application), or an instruction to direct execution by the mobile device to the payment application (Section [0030]). 
	Note: the limitation “wherein the resource to cause the payment application to execute on the mobile device of the user is a message for the payment application, a token associated with the payment request, an instruction for a push notification by the payment application or an instruction to direct execution by the mobile device to the payment application” does not distinguish over the prior art because it is describing the data (e.g. resource) which does not affect the steps/functions of the claims in a manipulative sense. 

Per claim 22, Priebatsch/Graylin/Shah discloses all of the limitations of claim 2 above.  Priebatsch further discloses:
wherein the indicator (e.g. dialog) requesting the user to authorize payment for the transaction is interactive (e.g. approve or deny), and wherein the payment service system delays processing the transaction until it has received the indication of authorization of the transaction by the user (e.g. the transaction server communicates the response to the merchant system and, if authorization is granted, completes the transaction) (Section [0029]-[0032]). 
	
 Per claim 23, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Priebatsch further discloses:
wherein the payment request is generated in response to interaction with an element in a user interface (e.g. selects payment option corresponding to the transaction server) of the merchant application (e.g. online shopping website), wherein the element is associated with the payment application (Section [0031]-[0033]).

Per claim 24, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Priebatsch further discloses:
wherein causing the payment application to execute on the mobile device of the user comprises causing the payment application to come to a foreground on the mobile device of the user and causing the merchant application executing on the mobile device of the user to go into a background on the mobile device of the user (e.g. the application downloaded to the user device will display a dialog) (Section [0030]-[0032]).

Per claim 26, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Han further discloses:
receiving, by the mobile device (e.g. wireless terminal) of the user, the signal comprising the generated resource (e.g. push notification) (Section [0119]);
in response to receiving the signal comprising the generated resource (e.g. push notification), initiating, by the mobile device (e.g. wireless terminal) of the user, execution of the payment application (e.g. the application is driven or activated manually by the user or is driven or activated when a push notification is received) (Section [0119]).

Per claim 27, Priebatsch/Graylin/Shah discloses all of the limitations of claim 1 above.  Graylin further discloses:
identifying, in association with the account of the user and the payment card linked to the account, a device identifier (e.g. phone number or device identifier) of the mobile device (e.g. mobile communication device) of the user, the device identifier indicating that the user has associated the payment application (e.g. checkout application) with the account of the user (Section [0097]).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Priebatsch/Graylin/Shah, as applied to claim 1 above, in further view of US 20060131385 A1 (“Kim”).

Per claim 10, Priebatsch/Graylin/Shah do not specifically disclose wherein the payment request from the third-party merchant system further includes an identifier for the merchant application; wherein the indicator requesting the user to authorize payment for the transaction comprises the identifier for the merchant application.  However Kim, in analogous art of transaction notification, discloses:
wherein the payment request (e.g. transaction request) from the third-party merchant system further includes an identifier (e.g. merchant name) for the merchant application (Section [0034]); 
wherein the indicator requesting the user to authorize payment for the transaction comprises the identifier (e.g. name of merchant) for the merchant application (Section [0039]-[0041]).
It would have been obvious to one of ordinary skill in the art to include in the transaction authorization system of Priebatsch/Graylin/Shah the use of a merchant identifier as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art knows that by including the merchant name in the payment request and in the mobile device indicator, it allows both the payment system and the user to know which transaction the request and indicator are referring to.  Adding the merchant identifier to the transaction request and indicator of Priebatsch would render predictable results.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20140046830 A1 to Orozeo teaches a system and method that sends push notifications to a user’s mobile device in order for the user to authorize a payment transaction with a merchant.      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685